[Cite as State ex rel. Patituce & Scott L.L.C. v. Cleveland, 2013-Ohio-704.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99036



                          STATE, EX REL. PATITUCE &
                             SCOTT L.L.C., ET AL.
                                                                      RELATORS

                                                       vs.

                                 CITY OF CLEVELAND
                                                                      RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                          Writ of Mandamus
                                    Motion Nos. 462393 and 461819
                                          Order No. 462731

RELEASE DATE:                 February 26, 2013
FOR RELATORS

Megan Patituce
Catherine Meehan
Patituce & Scott, L.L.C.
26777 Lorain Road, Suite 708
North Olmsted, Ohio 44070

ATTORNEYS FOR RESPONDENT

Barbara A. Langhenry
Director of Law
By: Alejandro V. Cortes
        William M. Menzalora
Assistant Directors of Law
City of Cleveland Department of Law
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114-1077
KATHLEEN ANN KEOUGH, J.:

       {¶1} On October 9, 2012, the relators, Patituce & Scott, L.L.C., and Jennifer

Scott, commenced this public records mandamus action against the respondent, the city of

Cleveland.     The public records request sought the personnel files, training certificates,

disciplinary reports, and continuing education hours for twelve named Cleveland police

officers.    Previously, Cleveland had rejected the public records request on the basis that

it was an improper request for criminal discovery pursuant to State ex rel. Steckman v.

Jackson, 70 Ohio St.3d 420, 639 N.E.2d 83 (1994).          The relators sought the records,

statutory damages, court costs, and attorney fees.

       {¶2} On January 22, 2013, Cleveland moved for summary judgment on the

grounds of mootness.      Cleveland had released all of the requested records to the relators

on December 6, 2012.       Cleveland noted that one of the officers was not employed by

Cleveland; thus, there were no records relating to that officer.     Cleveland, pursuant to

specified exemptions, redacted certain personal information, such as social security

numbers, employee house numbers and street names, day and month of birth, personal

telephone numbers, family information, medical records, and the photographs of the

officers.     Cleveland also argued that the relators were not entitled to statutory damages

because they had not fulfilled the statutory prerequisite of submitting the request in

person or by certified mail.    Nor were the relators entitled to attorney fees because they

had not shown a public benefit.
       {¶3} On February 12, 2013, the relators belatedly filed their response to

Cleveland’s motion for summary judgment and moved for their own summary judgment.

In this filing, the relators admit that the matter is moot because the requested records have

been released.   Nor do they contest the redactions, statutory damages, or attorney fees.

The relators seek court costs, which have to be awarded.

       {¶4} Accordingly, this court grants both summary judgment motions.                 This

public records mandamus action is moot; the relators have received their requested

records.   Thus, the court denies the application for a writ of mandamus.         The relators

are not entitled to statutory damages or attorney fees. Respondent to pay court costs.

This court directs the clerk of court to serve all parties notice of this judgment and its date

of entry upon the journal as required by Civ.R. 58(B).

       {¶5} Writ denied.




KATHLEEN ANN KEOUGH, JUDGE

LARRY A. JONES, SR., P.J., and
MARY EILEEN KILBANE, J., CONCUR